DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

	Applicant should note that the instant application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims

	Claims 29-49 are pending in the instant application.  According to the Amendments to the Claims, filed October 16, 2020, claims 1-28 were cancelled and claims 29-49 were added.

Status of Priority

	This application is a Divisional (DIV) of US Application No. 16/591,178, filed October 2, 2019 and now US 10,844,061, which is a Continuation (CON) of US Application No. 16/056,143, filed August 6, 2018 and now US 10,472,359, which is a Continuation (CON) of US Application No. 15/629,481, filed June 21, 2017 and now US 10,072,010, which is a Continuation (CON) of US Application No. 14/777,466, filed September 15, 2015 and now US 9,708,322, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2014/029914, filed March 15, 2014, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 61/799,405, filed March 15, 2013.

Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. § 121:
Claims 42-48, drawn to a pharmaceutical composition or device comprising: (a) a gelatin capsule containing a substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]-quinoxaline of the Formula Q; (b) a multilayer wall superposed on the gelatin capsule; and (c) an orifice formed or formable through the wall, classified in class 514, subclass 250.

NOTE: Claim 42 is generic for Group I.  If Group I is elected, applicant must provisionally elect a species, for searching purposes and prosecution on the merits only, clearly identifying a pharmaceutical composition or device comprising a substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula Q, including a detailed explanation of: (1) how the species reads upon all variables of the Formula Q, (2) what claims are readable upon the species, and (3) where the species is disclosed and/or enabled in the specification.

Claim 49, drawn to a pharmaceutical composition or device comprising: (a) a first layer containing a pharmaceutical composition comprising: (i) a substituted pyrido-[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula Q; (ii) a polymeric matrix; and (iii) a vehicle comprising a viscosity enhancing agent; (b) a second layer comprising a polymer; (c) an outer wall surrounding the first layer and the second layer; and (d) an orifice in the outer wall, classified in class 514, subclass 250.

NOTE: Claim 49 is generic for Group II.  If Group II is elected, applicant must provisionally elect a species, for searching purposes and prosecution on the merits only, clearly identifying a pharmaceutical composition or device comprising a substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula Q, including a detailed explanation of: (1) how the species reads upon all variables of the Formula Q, and (2) where the species is disclosed and/or enabled in the specification.

Claims 29-41, drawn to a method for inhibiting serotonin 5-HT2A receptor activity and/or modulating dopamine D2 receptor function, comprising administering… a pharmaceutical composition comprising: (i) a substituted pyrido[3’,4’:4,5]pyrrolo-[1,2,3-de]quinoxaline of the Formula Q; (ii) a polymeric matrix; and (iii) a vehicle comprising a viscosity enhancing agent, classified in class 514, subclass 350.

NOTE: Claim 29 is generic for Group III.  If Group III is elected, applicant must provisionally elect a species, for searching purposes and prosecution on the merits only, clearly identifying a pharmaceutical composition comprising a substituted pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxaline of the Formula Q, including a detailed explanation of: (1) how the species reads upon all variables of the Formula Q, (2) what claims are readable upon the species, and (3) where the species is disclosed and/or enabled in the specification.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products.  The related inventions are distinct if: (1) the inventions, as recited, are either incapable of use together or may have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions, as recited, are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions, as recited, have a materially different design, mode of operation, function, or effect [Groups I-II].  For example, a pharmaceutical composition comprising: (a) a gelatin capsule containing 1-(4-fluorophenyl)-4-((6bR,10aS)-2,3,6b,9,10,10a-hexahydro-1H-pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxalin-8(7H)-yl)butan-1-one; (b) a multi-layer wall superposed on the gelatin capsule; and (c) an orifice formed or formable through the wall [Group I] and a device comprising (a) a first layer containing a pharmaceutical composition comprising: (i) 1-(4-fluorophenyl)-4-((6bR,10aS)-2,3,6b,9,10,10a-hexahydro-1H-pyrido-[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxalin-8(7H)-yl)butan-1-one; (ii) a polymeric matrix; and (iii) a vehicle comprising a viscosity enhancing agent; (b) a second layer comprising a polymer; (c) an outer wall surrounding the first layer and the second layer; and (d) an orifice in the outer wall [Group II], respectively, are mutually exclusive, possessing different physical properties, chemical functions, class/subclass classifications, etc.  Moreover, the inventions, as recited, do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
The following inventions are directed to an unrelated product and process: I and III; and II and III.  Product and process inventions are unrelated if it may be shown that the product may not be used in, or made by, the process. See MPEP § 802.01 and § 806.06.  In the instant case, the product may not be used in the process.  For example, a device comprising (a) a first layer containing a pharmaceutical composition comprising: (i) 1-(4-fluorophenyl)-4-((6bR,10aS)-2,3,6b,9,10,10a-hexahydro-1H-pyrido[3’,4’:4,5]pyrrolo[1,2,3-de]quinoxalin-8(7H)-yl)butan-1-one; (ii) a polymeric matrix; and (iii) a vehicle comprising a viscosity enhancing agent; (b) a second layer comprising a polymer; (c) an outer wall surrounding the first layer and the second layer; and (d) an orifice in the outer wall [Group II] may not be used in the method for inhibiting serotonin 5-HT2A receptor activity and/or modulating dopamine D2 receptor function, comprising administering… a pharmaceutical composition comprising: (i) a substituted pyrido[3’,4’:4,5]-pyrrolo[1,2,3-de]quinoxaline of the Formula Q; (ii) a polymeric matrix; and (iii) a vehicle comprising a viscosity enhancing agent, as recited in claim 29 [Group III].  Consequently, as recited, they are mutually exclusive and require materially different designs.  Moreover, the inventions, as recited, do not encompass overlapping subject matter and there is nothing of record to show them to be related.
	Restriction for examination purposes, as indicated, is proper because all inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, and/or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; and/or (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. § 101 and/or 35 U.S.C. § 112, first paragraph.
	The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify any evidence of record showing the inventions to be obvious variants or clearly admit on the record that the inventions are obvious variants.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other invention.
	Applicant is advised that the reply to this requirement to be complete must include: (i) an election of an invention to be examined; and (ii) identification of the claims encompassing the elected invention.

Election of Species
	Applicant is required, under 35 U.S.C. § 121, to elect a single species, for searching purposes and prosecution on the merits only, to which the claims shall be restricted if no generic claim is finally held to be allowable.
	This application contains claims directed to the following patentably distinct species: see the section entitled Restrictions above.  The species are independent or distinct because, as recited, the different species have mutually exclusive characteristics and are not obvious variants of each other, based on the current record.
	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, and/or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. § 101 and/or 35 U.S.C. § 112, first paragraph.
	The election of a species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
	Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify any current evidence of record showing the species to be obvious variants or clearly admit on the record that the species are obvious variants.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other species.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species, which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  See MPEP § 809.02(a).
	Applicant is advised that a reply to this requirement must include the following: (i) an identification of the species that is elected, consonant with this requirement; and (ii) a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624